NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 06a0894n.06
                              Filed: December 14, 2006

                                               Case No. 06-1367

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

 ANTOINE MORRIS, a minor, by his Father                        )
 and Next Friend, ENIS MORRIS,                                 )
                                                               )
            Plaintiffs-Appellants,                             )        ON APPEAL FROM THE
                                                               )        UNITED STATES DISTRICT
                   v.                                          )        COURT FOR THE EASTERN
                                                               )        DISTRICT OF MICHIGAN
 THE CITY OF DETROIT, et al.,                                  )
                                                               )
       Defendants-Appellees.                                   )
 _______________________________________                       )

BEFORE: BATCHELDER and GRIFFIN, Circuit Judges, and PHILLIPS,* District Judge.

         ALICE M. BATCHELDER, Circuit Judge. Antoine Morris, through his father and next

friend, Enis Morris, filed a 42 U.S.C. § 1983 action against the City of Detroit, the city police

department, the chief of police, and certain police officers, alleging that they violated his

constitutional rights during their investigation of his mother’s murder. The defendants moved for

summary judgment, which the district court granted. Morris now appeals.

         Morris’s mother, Janice Williams, was murdered in her home. The 12-year-old Morris was

one of several suspects, and on February 25, 2002, the police called him to the station for

questioning. When Morris confessed, he was arrested and charged with first degree murder. He

remained incarcerated until June 12, 2003, when he entered a plea agreement: Morris pled no



        *
           The Honorable Thomas W . Phillips, United States District Judge for the Eastern District of Tennessee,
sitting by designation.
contest to accessory after the fact, and the State dismissed the charge of first degree murder.

Morris’s plea was adjudicated in juvenile court and he was sentenced to probation.

        Morris alleged that his confession was the result of improper police coercion, which led to

sixteen months of wrongful imprisonment. He also alleged that he was coerced into the no-contest

plea, and only agreed when he was promised that he would be allowed to go home. The validity of

these claims, however, is irrelevant to this appeal.

        The defendants moved for summary judgment on the basis of Heck v. Humphrey, 512 U.S.
477, 487 (1994) (a § 1983 action will not lie “unless the conviction or sentence has already been

invalidated”). Morris admits that the accessory conviction has not been reversed, set aside, or

expunged. A finding that his confession was impermissibly coerced, as would be necessary to

establish damages in a § 1983 action, would correspondingly demonstrate the invalidity of the

accessory-after-the-fact adjudication and associated sentence of probation, in contravention of

Heck. See id. at 481-82, 487. This court has held that a challenge to a criminal investigation that

led to a conviction necessarily challenges the validity of the conviction, and therefore falls within

the Heck framework. See Dusenbery v. Graves, No. 97-4387, 1999 WL 617932, *1 (6th Cir. Aug.

12, 1999).

        Further, while a juvenile adjudication is not a criminal proceeding under Michigan statute,

see M.C.L.A. § 712.A.1(2), it is certainly the functional equivalent. See In re Whittaker, 607 N.W.2d
387, 389 (Mich. App. 1999). Under the Michigan statutes, the court conducts a hearing (i.e.,

delinquency proceeding), in which the juvenile is entitled to certain rights such as counsel and a jury.

See M.C.L.A. § 712.A.17(1)&(2), .17c(1), .17d; In re Carey, 615 N.W.2d 742, 745 (Mich. App.

2000) (“Although juvenile proceedings are not considered adversarial in nature, they are closely


                                                   2
analogous to the adversary criminal process.”). In lieu of a criminal “conviction,” the court renders

an order of disposition, see M.C.L.A. § 712.A.18(1), from which the court has authority to impose

sentence, including incarceration, see M.C.L.A. § 712.A.18(1)(a)-(1), .18g, .18h. Here, Morris was

sentenced to a period of probation. Therefore, we hold that Heck v. Humphrey is applicable to the

present case. See also Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1137 (9th Cir. 2005) (holding

Heck applicable to claims that implicate the validity of civil commitment proceedings).

       After carefully reviewing the record, the applicable law, and the parties’ briefs, we conclude

that the district court’s opinion correctly sets out the applicable law and correctly applies that law

to these undisputed facts, and that the issuance of a full written opinion by this court would serve

no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                  3